Title: From James Madison to Joel Barlow, 7 February 1809
From: Madison, James
To: Barlow, Joel



Dear Sir
Washington Feby. 7. 1809

I have recd your favor of  and valuing as I do the friendly & favorable expressions it contains, I can not but be truly gratified by them.
I perceive that I did not impress Mr. Fulton as distinctly as I meant to do with the circumstance, that previous to the receipt of his letter, I had, as far as might lie with me, not only fixed, in my thoughts, on a person for the approaching vacancy in the Dept. of State; but had taken a step towards an understanding with him on the subject, which closed it against reconsideration.
This being the case, delicacy will, in every view, be best consulted by not entering into the particular considerations which led to that selection.  But I owe it to my high respect for your talents, and my confidence in your principles, & the purity of your patriotic zeal, to say that no abatement in the continuance of either of those sentiments is implied by the course which I have deemed, under all circumstances & combinations most advisable for the public service.  With the greatest esteem I remain Dear Sir, your friend & hble servt.

James Madison

